DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2020 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities: the recitation that “compound (V) comprises 60 to 85% wt% units derived from ethylene oxide and 15 to 40 wt% units derived from propylene oxide, based on the total units derived from alkylene oxide in the compound (V)” is redundant and should be deleted, as these limitations are already set forth in independent Claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 7 – 9, 11 – 13, 15 – 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “the ethylene oxide is bound in a terminal position to the extent of > 50% based on the total amount of ethylene oxide bound with the molecule” in (iii), and the claim also later recites “units derived from ethylene oxide are in a terminal position in the form of blocks, to at least an extent of ≥ 90%” which is the narrower statement of the range/limitation.  The claim(s) are 
Claim 7 sets forth a mixture of 80% toluene 2,4-diisocyanate and 20% toluene 2,6-diisocyanate but does not specify how these percentages are measured.  For the purposes of further examination, Claim 7 will be interpreted as setting forth a mixture of 80 weight % toluene 2,4-diisocyanate and 20 weight % toluene 2,6-diisocyanate.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because:
Claim 2 sets forth “the ethylene oxide is bound in a terminal position to the extent of >75% based on the total amount of ethylene oxide bound within the molecule”.  However, Claim 1 – as interpreted in the manner set forth in the rejection under 35 U.S.C. 112(b) above – requires the ethylene oxide is bound in a terminal position to the extent of >90%.  The range of ethylene oxide bound in a terminal position set forth in Claim 2 is then broader than that set forth in the independent claim.
Claim 7 sets forth compound (B) has at least 50% primary OH groups.  However, Claim 1 requires compound (V) comprise at least 70% primary OH groups.  The range of primary OH groups set forth in Claim 7 is then broader than that set forth in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 16 – 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,110,270 to Narayan.
Regarding Claims 1 – 5, 16 – 18, and 21.  Narayan teaches Polyol D which is a polyol initiated with a propylene adduct of sucrose (Column 6, Lines 12 – 15).  Sucrose is an initiator with 8 hydroxyl groups and thus the polyol prepared therefrom would be reasonably expected to have 8 hydrogen atoms reactive toward isocyanates and a functionality of 8.  
Polyol D has an oxyethylene content, i.e. units derived from ethylene oxide, of 67 weight percent.  The polyol is prepared by reacting ethylene oxide with a propylene oxide adduct of sucrose (Column 6, Lines 12 – 15).  Thus, 100 weight percent of the units derived from ethylene oxide will be located in a terminal position and units derived from propylene oxide will constitute the remaining 33 weight percent of units derived from alkylene oxide in Polyol D.
1 is a sucrose radical minus the hydrogen atoms active for the alkoxylation, R2 is CH2-CH(CH-3), R3 is CH2-CH2, wi is zero and therefore R4 – R8 are not present, and n is 8.  Using the known molecular weights of sucrose, ethylene oxide, propylene oxide, and the above calculated molecular weight of Polyol D, Polyol D can be calculated to have a total of roughly 55 moles of ethylene oxide and 20 moles of propylene oxide.  This corresponds to an average ui value of roughly 2.5 and an average vi value of roughly 6.0.
Polyol D is reported to have an equivalent weight of 490 (Column 6, Line 14), which can be calculated to correspond to a hydroxyl number of 114.5 (OHV = 56100/equivalent weight = 56100/490 = 114.5), which lies just outside the newly claimed range of 120 – 250 mgKOH/g (as interpreted by the Office per the rejection under 35 U.S.C. 112(b)).  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Narayan teaches Polyol D is incorporated in a foam with urethane linkages (Column 1, Lines 8 – 13), i.e. a polyurethane foam, but does not expressly characterize it 
It is noted that the Narayan et al. does not expressly teach the percentage of primary hydroxyl groups in the disclosed compounds corresponding to instantly claimed compound (V).  However, as is evidenced by lines 17 – 19 of page 9 of the instant specification, primary hydroxyl (OH) groups are provided when a compound 100 weight percent of the units derived from ethylene oxide will be located in a terminal position.  It is consequently the Office’s position that the instantly claimed primary hydroxyl group content is necessarily present in Polyol D of Narayan et al.  The reference teaches Polyol D has the instantly claimed ethylene oxide content in a terminal position and again, as evidenced by the instant specification, the location and quantity of ethylene oxide in the polyether chain determines primary hydroxyl content.
As discussed in the first paragraph, Polyol D which is sucrose-initiated polyol which would be reasonably expected to have a functionality of 8.  Polyol D is also reported to have an equivalent weight of 490 (Column 6, Line 14).  Using its expected functionality and reported equivalent weight, Polyol D can be calculated to have a molecular weight of 3920 g/mol.

Claims 1 – 5, 7 – 9, 11 - 13, 15 - 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0121448 to Yoshitomi et al. in view of US 4,782,099 to .
Regarding Claims 1 - 5, 16 – 18, and 21.  Yoshitomi et al. teaches a crosslinking agent for a polyurethane foam (Paragraph 0035), i.e. an additive for increasing the hardness of a flexible polyurethane foam.  The crosslinking agent (D-2) used in the inventive examples specifically has a functionality f of 6.  Crosslinking agent (D-2) is derived from an alkylene oxide component which is 82 weight percent ethylene oxide, with the remainder (18 weight percent) being propylene oxide.  
Crosslinking agent (D-2) in Yoshitomi et al. then corresponds to a compound of instantly claimed Formula (I) in which R2 is CH2-CH(CH-3), R3 is CH2-CH2, wi is zero and therefore R4 – R8 are not present, and n is 6.  Using the known molecular weights of sucrose, ethylene oxide, propylene oxide, and the reported molecular weight of crosslinking agent (D-2) of 3400 (Paragraph 0103) , Polyol D can be calculated to have a total of roughly 63 moles of ethylene oxide and 11 moles of propylene oxide.  This corresponds to an average ui value of roughly 1.8 and an average vi value of roughly 10.5.  
Yoshitomi et al. is silent regarding the initiator used to prepare crosslinking agent (D-2) and thus does not expressly teach the chemical group corresponds to instantly claimed moiety R2.  Yoshitomi et al. also does not teach the hydroxyl number of crosslinking agent (D-2) is in the instantly claimed range.  However, Dietrich et al. This would provide a polyol having a functionality of roughly six and which could then be calculated to have a molecular weight in the range of 1683 – 2244 g/mol.  Additionally, R1- in the instantly claimed Formula (I) would correspond to a sorbitol radical minus the hydrogen atoms active for the alkoxylation. The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Dietrich et al. shows that sorbitol is known in the art as a suitable initiator for the preparation of polyether crosslinking agents for polyurethane foams.  Furthermore, with respect to the hydroxyl number of the crosslinking agent, Dietrich et al. teaches polyether crosslinking agents having 
Yoshitomi et al. teaches crosslinking agent (D-2) is formed as a random copolymer.  However, Sasaki et al. teaches the concept of preparing a crosslinking agent by first subjecting propylene oxide to ring opening polymerization to an initiator, followed by subjecting ethylene oxide to polymerization such that 100 mass/weight percent of the units derived from ethylene oxide are present in the terminal position (Paragraph 0103).  Yoshitomi et al. and Sasaki et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams prepared with polyether crosslinking agents based upon ethylene oxide and propylene oxide.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the crosslinking agent of Yoshitomi et al. as a block copolymer comprising 100 weight percent of the units derived from ethylene oxide in a terminal position.  The motivation would have been that ethylene oxide end blocks increase the concentration of primary end groups in the copolymer and would thereby impart advantageous isocyanate reactivity to the crosslinker additive, as is evidenced by Paragraph 0039 of Nefzger et al.
Yoshitomi et al. does not expressly teach crosslinking agent (D-2) is (i) liquid at room temperature and atmospheric pressure, or (ii) that an open-cell content of more than 80% and/or improved ageing properties are observed in a flexible polyurethane In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
It is also noted that the applied references do not expressly teach the percentage of primary hydroxyl groups in the disclosed compounds corresponding to instantly claimed compound (V).  However, as is evidenced by lines 17 – 19 of page 9 of the It is consequently the Office’s position that the instantly claimed primary hydroxyl group content is necessarily present in the compounds taught by Yoshitomi et al., when modified in the manner above.  The proposed combination of Yoshitomi et al. with Sasaki et al. provides a compound having the instantly claimed ethylene oxide content in a terminal position and again, as evidenced by the instant specification, the location and quantity of ethylene oxide in the polyether chain determines primary hydroxyl content.
Regarding Claims 7 and 8.  Yoshitomi et al. teaches a process of producing a soft/flexible polyurethane foam comprising reacting of a polyol component with a polyisocyanate in the presence of the additive comprising at least one compound (V) of Claim 1, catalysts, water/carbon dioxide, and stabilizers/emulsifiers (Paragraphs 009l; 0041; 0057 – 0058; and 0060 - 0062).  The polyisocyanate may be MDI in a mixture with T-80 (polyisocyanate (B-6) in Paragraph 0120), which is an isocyanate composed of a 
Regarding Claim 9.  Yoshitomi et al. teaches the process of Claim 7 but is silent with respect to the gas permeability, density, pore structure, compressive strength, and cell structure values of the foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a foam having property values (A) – (E) falling within the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 
Regarding Claim 11.  Yoshitomi et al. teaches a soft/flexible polyurethane foam obtained by the process of Claim 7 (Paragraph 001).
Regarding Claim 12.  Yoshitomi et al. teaches the process of Claim 11 but is silent with respect to the gas permeability, density, pore structure, compressive strength, and cell structure values of the foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a foam having property values (A) – (E) falling within the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be 
Regarding Claim 13.  Yoshitomi et al. teaches a sheet cushion for automobiles and indoor chairs comprising the flexible polyurethane foam of Claim 11 (Paragraphs 001 and 0003).  
Regarding Claim 15.  Yoshitomi et al. teaches a process of producing a soft/flexible polyurethane foam comprising reacting of a polyol component with a polyisocyanate in the presence of the additive comprising at least one compound (V) of Claim 1, stabilizers/emulsifiers, catalysts, water/carbon dioxide (blowing agents), flame retardant, and antioxidant (Paragraphs 009l; 0041; 0057 – 0059; and 0060 - 0062).  Yoshitomi et al. does not expressly teach the additive of Claim 1 is mixed with the stabilizers/emulsifiers, catalysts, water/carbon dioxide (blowing agents), flame retardant, and antioxidant prior to mixing with the polyol and polyisocyanate.  However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to mix the Yoshitomi of Dietrich et al. with the 
Regarding Claim 20.  Yoshitomi et al. teaches the process of Claim 9 the additive comprising at least one compound (V) of Claim 1 is used in an amount of 0.5 to 10 parts by weight per 100 parts by weight of polyol component and preferably 1 to 5 parts by weight (Paragraph 0039).  In the inventive example 16, crosslinking agent (D-2) (i.e. compound (V)) is specifically used in an amount of 2 parts by weight (Table 2).  

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.  Applicant argues that the proposed amendments are sufficient to obviate the outstanding rejections under 35 U.S.C. 103.  However, it is the Office’s position that each of the newly presented limitations is rendered obvious the applied prior art references for the reasons detailed in the corresponding rejections under 35 U.S.C. 103 (see particularly the italicized sections in the rejections of Claim 1), as well as the Advisory Action mailed March 8, 2021.  All rejections under 35 U.S.C. 103 have consequently been maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768